                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   DAVID CURTIS,                                            CASE NO. C15-5234-JCC
10                              Plaintiff,                    ORDER
11          v.

12   COMMISSIONER OF SOCIAL SECURITY,

13                              Defendant.
14

15          This matter comes before the Court on Plaintiff’s unopposed motion for attorney fees
16   (Dkt. No. 28).
17          Whenever a court renders a judgment favorable to a claimant under this subchapter
            who was represented before the court by an attorney, the court may determine and
18          allow as part of its judgment a reasonable fee for such representation, not in excess
19          of 25 percent of the total of the past-due benefits . . . .

20   42 U.S.C. § 406(b)(1)(A). Plaintiff agreed to pay his attorney 25% of his past-due benefits if his
21   Social Security appeal was successful. (Dkt. No. 28-1.) Plaintiff’s appeal was successful, and the
22   total award is $161,720 in past-due benefits. (Dkt. No. 28-2.) In accordance with the fee
23   agreement, Plaintiff asks the Court to authorize a fee of $34,430 to be paid to his attorney. (Dkt.
24   No. 28 at 5.) The Court finds that the total fee is reasonable given that it comports with the fee
25   agreement, counsel’s representation was effective, there was no undue delay, and the fee does
26   not represent a windfall. (See generally id.) The Commissioner does not oppose the request or


     ORDER
     C15-5234-JCC
     PAGE - 1
 1   the amount of fees. (Dkt. No. 30.)

 2          Plaintiff’s motion for attorney fees (Dkt. No. 28) is GRANTED. Defendant shall release

 3   the remaining fee owing of $34,430 minus any applicable processing fee to Plaintiff’s attorney,

 4   Kevin Kerr. Counsel is DIRECTED to refund Plaintiff $7,332.30, the amount in attorney fees

 5   paid to Mr. Kerr under the Equal Access to Justice Act, 28 U.S.C. § 2412. (See Dkt. No. 27.)

 6          DATED this 18th day of June 2019.




                                                         A
 7

 8
 9
                                                         John C. Coughenour
10                                                       UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C15-5234-JCC
     PAGE - 2
